Citation Nr: 0802046	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-34 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right tibia and fibula, with degenerative 
joint disease of the right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an effective date prior to February 19, 
2003 for the grant of a 20 percent evaluation for residuals 
of a fracture of the right tibia and fibula, with 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1959 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York in August 2003 and August 2005.

The veteran's appeal also initially included the issues of 
entitlement to increased evaluations for cervical spine and 
right ankle disorders, but he indicated in an October 2005 
statement that the only issue he wanted to keep on appeal was 
the evaluation claim regarding the tibia and fibula, with 
consideration of an earlier effective date for the 20 percent 
evaluation.  

The issue of entitlement to an effective date prior to 
February 19, 2003 for the grant of a 20 percent evaluation 
for residuals of a fracture of the right tibia and fibula, 
with degenerative joint disease of the right knee is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee symptoms have been shown to 
include some swelling, crepitus, and joint line pain; 
however, range of motion was from zero to 125 degrees, and no 
changes were shown following repeated motion in terms of 
pain, weakness, fatigability, and incoordination.  

2.  Recent medical findings also indicate instability of the 
right knee collateral ligament, albeit with no suggestion of 
recurrent subluxation or lateral instability that is more 
than slight in degree.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the right tibia and fibula, 
with degenerative joint disease of the right knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 
4.40, 4.45, 4.71a, Diagnostic Code 5262 (2007).

2.  The criteria for a separate 10 percent evaluation for 
instability of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5257 
(2007); VAOPGCPREC 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
December 2003.  While this letter was issued subsequent to 
the appealed August 2003 rating decision, the veteran's case 
was subsequently readjudicated in an August 2005 Statement of 
the Case, consistent with the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in an April 2006 letter.  
The veteran's actual knowledge of VA's practices in awarding 
disability ratings and effective dates is further reflected 
in the fact that, as described in the remand section of this 
decision, he has indicated that he is seeking an effective 
date prior to February 19, 2003 for the currently assigned 20 
percent evaluation for his service-connected right knee 
disorder.  The Board thus finds that VA's requirements in 
view of Dingess have been met in this case.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the right knee.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a July 1962 rating decision, the Buffalo, New York VARO 
granted service connection for residuals of an old fracture 
of the tibia and fibula on the basis of in-service treatment 
for this injury.   A zero percent evaluation was assigned, 
effective from August 1962.  In a March 1973 rating decision, 
the RO increased this evaluation to 10 percent, effective 
from July 1972, in view of findings from the most recent VA 
examination.  

During a June 2003 VA orthopedic examination, the veteran 
reported that his current right knee symptoms included 
stiffness, swelling, and continuous pain.  The examination 
revealed range of motion from zero to 125 degrees, with 4/5 
quadriceps strength.  There was tenderness over the medial 
compartment as well as the patellofemoral joint of the right 
knee.  Crepitation was also noted diffusely in the knee.  
Radiographs were noted to reveal degenerative changes, and an 
assessment of degenerative joint disease of the right knee 
was rendered.  

In an October 2003 statement, Thomas A. Lombardo, Jr., M.D., 
P.C., noted the veteran's degenerative arthritis of the right 
knee and indicated that an injection had been offered but was 
"deferred" by the veteran, who appeared to be reasonably 
comfortable with the use of anti-inflammatories.

Osteoarthritis of the right knee was also revealed by VA x-
rays conducted in February 2004.  He underwent a right knee 
corticosteroid injection in the same month.

During a June 2005 VA orthopedic examination, the veteran 
reported that his current right knee symptoms included pain, 
stiffness, and some giving way.  He noted that he had retired 
from work in 1992, attributing this to musculoskeletal 
complaints, and he used a right ankle brace and was reported 
to walk with a limp.  The examination revealed such findings 
as swelling and atrophy of the right quadriceps muscle, 
crepitus, and some joint line pain.  Range of motion studies 
revealed extension to zero degrees and flexion to 125 
degrees.  No changes were indicated following repeated motion 
in terms of pain, weakness, fatigability, and incoordination; 
rather, the pain pattern remained the same.  Stability 
testing revealed "mild" instability of the medial 
collateral ligament with valgus stress, with the lateral 
collateral and anterior-posterior cruciate ligaments stable 
and normal.  Based on these findings, the examiner rendered 
assessments of right knee osteoarthritis and instability of 
the medial collateral ligament.

In the present case, the RO has evaluated the veteran's right 
knee disorder at the 20 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, concerning impairment of the tibia and 
fibula.  This evaluation has been made by analogy.  38 C.F.R. 
§§ 4.20, 4.27.

Under Diagnostic Code 5262, malunion of the tibia and fibula 
with moderate knee or ankle disability warrants a 20 percent 
evaluation, while a 30 percent evaluation is assigned in 
marked malunion cases.  A 40 percent evaluation contemplates 
nonunion, with loose motion, requiring a brace.

In the present case, right knee symptoms have been shown to 
include some swelling, crepitus, and joint line pain.  
However, range of motion was from zero to 125 degrees, and no 
changes were shown following repeated motion in terms of 
pain, weakness, fatigability, and incoordination.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45.  These findings, taken as a whole, are commensurate 
with moderate malunion of the tibia and fibula but are in no 
way indicative of a marked level of disability.  The criteria 
for an increased evaluation under Diagnostic Code 5262 have 
thus not been met.

Moreover, there is no evidence of flexion limited to 15 
degrees or extension limited to 20 degrees, the criteria for 
a 30 percent evaluation under, respectively, Diagnostic Codes 
5260 and 5261.  Rather, the veteran has been shown to have 
full extension and only minimally limited flexion to 125 
degrees.  See 38 C.F.R. § 4.71a, Plate II (full extension of 
the knee is to 140 degrees).  Likewise, there is no basis for 
separate evaluations for flexion and extension, as the 
veteran does not have sufficient limitation of flexion (60 
degrees) for a zero percent evaluation 
under Diagnostic Code 5260 or sufficient limitation of 
extension (5 degrees) for a zero percent evaluation under 
Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).  

As noted above, however, there exist findings of right knee 
arthritis and instability of the right knee medial collateral 
ligament.  Under VAOPGCPREC 23-97 (July 1, 1997), separate 
evaluations are warranted in cases of both arthritis and 
instability of the knee.  See also VAOPGCPREC 9-98 (August 
14, 1998).

The question for the Board thus becomes what evaluation is 
warranted for right knee instability.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) (the criteria of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply in conjunction with Diagnostic 
Code 5257).

In the present case, there has been no suggestion of 
recurrent subluxation or lateral instability that is more 
than slight in degree.  Rather, the examiner who examined the 
veteran in June 2005 characterized his instability as 
"mild" in regard to the medial collateral ligament, with 
the lateral collateral and anterior-posterior cruciate 
ligaments stable and normal.  These findings are thus fully 
consistent with, and warrant only, a 10 percent evaluation 
under Diagnostic Code 5257.

As a final matter, the Board observes that the veteran has 
submitted no evidence showing that his right knee disorders 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 20 percent for residuals of a fracture of the right 
tibia and fibula, with degenerative joint disease of the 
right knee, and the claim for that benefit must be denied.  
38 C.F.R. § 4.7.  However, the evidence does support a 
separate 10 percent evaluation for instability of the right 
knee; to that extent, the appeal is granted.


ORDER

Entitlement to an increased evaluation for residuals of a 
fracture of the right tibia and fibula, with degenerative 
joint disease of the right knee, currently evaluated as 20 
percent disabling, is denied.

A separate 10 percent evaluation for instability of the right 
knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




REMAND

As noted above, in the August 2005 rating decision, the RO 
increased the evaluation for the veteran's residuals of a 
fracture of the right tibia and fibula, with degenerative 
joint disease of the right knee, to 20 percent, effective 
from February 19, 2003.  

This determination represents less than a total grant, and in 
an October 2005 statement, the veteran specified that he 
wanted to "keep on appeal" the increased evaluation issue 
and indicated that he sought "an earlier effective date for 
this condition due to the on[-]going documented problems."  

The Board views this statement as a Notice of Disagreement 
with the assigned effective date for the 20 percent 
evaluation, especially since, in a March 2006 statement, the 
veteran's representative indicated that the effective date 
issue was an issue on appeal.  As such, it is incumbent upon 
the RO to issue a Statement of the Case addressing this 
particular issue.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); 38 C.F.R. § 19.26 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran and his 
representative with a Statement of the 
Case addressing the issue of entitlement 
to an effective date prior to February 19, 
2003 for the grant of a 20 percent 
evaluation for residuals of a fracture of 
the right tibia and fibula, with 
degenerative joint disease of the right 
knee.  The veteran should be notified of 
his rights and responsibilities in 
perfecting an appeal as to this issue, as 
well of all relevant laws and regulations 
specific to the issue at hand.

Then, but only if in order, this case should be returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


